In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-19-00058-CR
                                        No. 07-19-00059-CR


                        CHRISTOPHER WASHINGTON, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 108th District Court
                                    Potter County, Texas
     Trial Court Nos. 73,222-E and 73,435-E, Honorable Douglas R. Woodburn, Presiding

                                          April 21, 2020

                                MEMORANDUM OPINION
                           Before PIRTLE and PARKER and DOSS, JJ.


      In March of 2017, Christopher Washington, appellant, pleaded guilty to

unauthorized use of a motor vehicle1 and evading arrest with a motor vehicle.2 Pursuant

to appellant’s plea agreement with the State, the trial court deferred making a finding




      1   See TEX. PENAL CODE ANN. § 31.07 (West 2016).

      2   See TEX. PENAL CODE ANN. § 38.04(b)(2)(A) (West 2016).
regarding appellant’s guilt and placed him on community supervision for a period of five

years. See TEX. CODE CRIM. PROC. ANN. art. 42A.101 (West 2018).


       In the following months, the State filed various motions to revoke appellant’s

probation or proceed to adjudication. In January of 2019, the trial court held a hearing on

the State’s last-filed motion to revoke.            Appellant pleaded “not true” to the alleged

violations of the terms of his community supervision. The trial court found that appellant

had violated the terms of his community supervision and sentenced him to serve five

years in the Texas Department of Criminal Justice on the evading arrest charge and six

months on the unauthorized use of a vehicle charge, to run concurrently. Appellant timely

filed notice of appeal.


       In this appeal, counsel for appellant has filed an Anders3 brief in support of a

motion to withdraw. We grant counsel’s motion and affirm the judgment of the trial court.


       Counsel has certified that she has conducted a conscientious examination of the

record and, in her opinion, the record reflects no reversible error upon which an appeal

can be predicated. Id.; In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008). In

compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978),

counsel has discussed why, under the controlling authorities, there are no reversible

errors in the trial court’s judgment. In a letter to appellant, counsel notified him of her

motion to withdraw; provided him with a copy of the motion and Anders brief; and informed

him of his right to review the record and file a pro se response. See Kelly v. State, 436
S.W.3d 313, 319-20 (Tex. Crim. App. 2014) (specifying appointed counsel’s obligations



       3   See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                     2
on the filing of a motion to withdraw supported by an Anders brief). By letter, this Court

also advised appellant of his right to file a pro se response to counsel’s Anders brief.

Appellant has not filed a response. The State has not filed a brief.


        By her Anders brief, counsel discusses areas in the record where reversible error

may have occurred but concludes that the appeal is frivolous. We have independently

examined the record to determine whether there are any non-frivolous issues that were

preserved in the trial court which might support an appeal but, like counsel, we have found

no such issues. See Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300

(1988); In re Schulman, 252 S.W.3d at 409; Gainous v. State, 436 S.W.2d 137, 138 (Tex.

Crim. App. 1969). Following our careful review of the appellate record and counsel’s

brief, we conclude there are no plausible grounds for appellate review.


        Therefore, we grant counsel’s motion to withdraw and affirm the judgment of the

trial court.4




                                                                   Judy C. Parker
                                                                      Justice


Do not publish.




        4 Counsel shall, within five days after the opinion is handed down, send appellant a copy of the

opinion and judgment, along with notification of appellant’s right to file a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4. This duty is an informational one, not a representational one. It is
ministerial in nature, does not involve legal advice, and exists after the court of appeals has granted
counsel’s motion to withdraw. In re Schulman, 252 S.W.3d at 411 n.33.

                                                      3